Case 2:18-cv-06125-AYS Document1 Filed 11/01/18 Page 1 of 9 PagelD #: 1

Peter A. Romero, Esq.

LAW OFFICE OF PETER A. ROMERO PLLC
825 Veterans Highway, Suite B

Hauppauge, New York 11788

(631) 257-5588
Promero@RomeroLawNY.com

 

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

wane nee eee rene een een eee een ne nee neenenenneeeenene x
AUGUSTO JAVIER ROJAS, on behalf of himself
and all other persons similarly situated,
Plaintiffs, COMPLAINT
-against-
CARIBBEAN CLEAR OF NASSAU, INC. and
PAULA 8. MAYNARD,
Defendants.
wenn enn ene nee eee eee eee eee eee x

Plaintiff, AUGUSTO JAVIER ROJAS (‘Plaintiff’), on behalf of himself and all other
persons similarly situated, by and through his counsel, the Law Office of Peter A. Romero PLLC,
complaining of the Defendants, allege as follows:

NATURE OF THE CLAIM

1. This action is brought on behalf of Plaintiff and a putative class of individuals who
provided labor for Defendants, CARIBBEAN CLEAR OF NASSAU, INC. (“CARIBBEAN
CLEAR”) and its principal owner, PAULA S. MAYNARD (collectively “Defendants”) to recover
unpaid overtime wages pursuant to federal and state statutes.

2. Plaintiff brings this action to recover unpaid premium overtime wages under the

Fair Labor Standards Act, 29 U.S.C. §201 et seq., (“FLSA”), and the New York Labor Law

 
Case 2:18-cv-06125-AYS Document1 Filed 11/01/18 Page 2 of 9 PagelD #: 2

Articles 6 and 19, §650 et seq., and the supporting New York State Department of Labor
Regulations, 12 N.Y.C.R.R. Part 142 (“NYLL”).
JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§1331 and 1337
and supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. §1367.

4, In addition, the Court has jurisdiction over Plaintiffs’ claims under the FLSA
pursuant to 29 U.S.C. §216(b).

5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §1391

THE PARTIES
6. At all times relevant to the complaint, Plaintiff was an “employee” within the

meaning of Section 3(e) of the FLSA, 29 U.S.C. §203(e), and New York State Labor Law §190(2).

a. Plaintiff was employed by the Defendants from in or about 2013 until in or about
November 2017.
8. Defendant, CARIBBEAN CLEAR, is a domestic business corporation with offices

at 29 Audrey Avenue, Oyster Bay, New York 11771.

9. At all relevant times, CARIBBEAN CLEAR, was subject to the requirements of
the FLSA because it had annual gross revenue of at least $500,000, was engaged in interstate
commerce and had employees handling, selling, or otherwise working on goods or materials that
have been moved in or produced for commerce.

10. At all times relevant, Defendant, CARIBBEAN CLEAR, was and still is an
“employer” within the meaning of Section 3(d) of the FLSA, 29 U.S.C. §203(d), and New York

State Labor Law §190(3).

 
Case 2:18-cv-06125-AYS Document1 Filed 11/01/18 Page 3 of 9 PagelD #: 3

11. Defendant, PAULA S. MAYNARD, is and/or was an officer or owner of
CARIBBEAN CLEAR, had authority to make payroll and personnel decisions for CARIBBEAN
CLEAR, was active in the day to day management of the corporate defendants, including the
payment of wages to the Plaintiff and determining what wages were paid to Plaintiff, and is liable
to Plaintiff as an “employer” within the meaning of federal and state law for the unpaid wages he
seeks to recover.

FACTS

12. Defendant, CARIBBEAN CLEAR, is engaged the pool and spa maintenance,
renovation and repair business. Plaintiff provided manual labor for Defendant.

13. Throughout his employment with CARIBBEAN CLEAR, Plaintiff regularly
worked in excess of 40 hours per week.

14. Plaintiff regularly worked Monday through Saturday, 6 days per week. He began
work each workday between 7:00 a.m. and 7:30 a.m. The time that Plaintiff finished work varied
each day, as did the number of hours that Plaintiff worked each week. Plaintiff worked until at
least 6:00 p.m. and often did not finish work until 7:00 p.m. or later.

15. | By way of example, during the period June 16, 2017 to June 22, 2017, Plaintiff
worked more than 80 hours: On June 16, 2017, Plaintiff began work at 7:00 a.m. and worked until
8:00 p.m.; on June 17, 2017, Plaintiff began work at 7:10 a.m. and worked until 6:00 p.m.; on June
19, 2017, Plaintiff began work at 7:18 a.m. and worked until 6:20 p.m.; on June 20, 2017, Plaintiff
began work at 7:15 a.m. and worked until 9:14 p.m.; on June 21, 2017, Plaintiff began work at
7:10 a.m. and worked until 9:07 p.m.; and on June 22, 2017, Plaintiff began work at 7:03 a.m. and

worked until 9:20 p.m.

 
Case 2:18-cv-06125-AYS Document1 Filed 11/01/18 Page 4 of 9 PagelD #: 4

16: Defendants failed to pay Plaintiff premium overtime compensation for the hours
that Plaintiff worked after 40 hours in a workweek. Instead, Defendants paid Plaintiff for all hours
worked, including those hours worked after 40 hours per workweek, at Plaintiffs regular hourly
rate of $15.00.

Li. Defendants willfully disregarded and purposefully evaded record keeping
requirements of the FLSA and the NYLL by failing to maintain accurate records of the actual
hours worked by Plaintiff daily and weekly.

18. Defendants failed to provide Plaintiff with a notice and acknowledgement of his
wage rate upon Plaintiff's hire as required by Labor Law §195(1).

19. Defendants failed to provide Plaintiff with an accurate statement of his wages each
pay period that set forth his regular rate of pay, overtime rate of pay, and number of hours worked.

20. On November 3, 2017, Defendants unlawfully discharged Plaintiff in violation of
N.Y. Lab, Law §215 because he made a complaint regarding Defendants’ violation of Article 6.

COLLECTIVE ACTION ALLEGATIONS

21. At all times relevant, Plaintiffs and other FLSA Collective Action Plaintiffs are and
have been similarly situated, have had substantially similar job requirements and pay provisions,
and are and have been subject to Defendants’ decision, policy, plan and common policies,
programs, practices, procedures, protocols, routines, and rules willfully failing and refusing to pay
them overtime pay for hours worked in excess of forty (40) hours each week.

22. Upon information and belief, there are many current and former employees who
are similarly situated to the Plaintiff, who have been underpaid in violation of the FLSA. The
named Plaintiffis representative of those other workers and is acting on behalf of the Defendants’

current and former employees’ interests as well as his own interest in in bringing this action.

 
Case 2:18-cv-06125-AYS Document1 Filed 11/01/18 Page 5 of 9 PagelD #: 5

23. Plaintiff seeks to proceed as a collective action with regard to the First Claim and
Second Claim for Relief, pursuant to 29 U.S.C. §216(b) on behalf of himself and the following
similarly situated employees:

All non-exempt persons who are currently, or have been employed
by the Defendants, at any time during the three (3) years prior to the
filing of their respective consent forms.

24, The First Claim for Relief is properly brought under and maintained as an opt-in
collective action pursuant to 29 U.S.C. §216(b). The FLSA Collective Plaintiffs are readily
ascertainable. For purposes of notice and other purposes related to this action, their names and
addresses are readily available from the Defendants. These similarly situated employees should
be notified of and allowed to opt-into this action pursuant to 29 U.S.C. §216(b). Unless the Court
promptly issues such a notice, persons similarly situated to the Plaintiff, who have been unlawfully
deprived of overtime pay in violation of the FLSA, will be unable to secure compensation to which

they are entitled and which has been unlawfully withheld from them by the Defendants.

FIRST CLAIM FOR RELIEF
FAIR LABOR STANDARDS ACT

2s Plaintiff alleges and incorporates by reference all allegations in all preceding
paragraphs.
26. Defendants employed Plaintiff and persons similarly situated to Plaintiff for

workwecks longer than forty (40) hours and willfully failed to compensate the Plaintiff for the
time worked in excess of forty (40) hours per week, at a rate of at least one and one-half times the
regular hourly rate, in violation of the FLSA.

27. Defendants’ violations of the FLSA, as described in this Complaint have been

willful and intentional.

 
Case 2:18-cv-06125-AYS Document1 Filed 11/01/18 Page 6 of 9 PagelD #: 6

28. Because Defendants’ violations of the FLSA have been willful, a three-year statute
of limitations applies, pursuant to 29 U.S.C. §255.

29. Asaresult of Defendants’ unlawful acts, Plaintiff and persons similarly situated to
Plaintiff are entitled to recover overtime compensation and other wages in amounts to be
determined at trial, liquidated damages, attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

SECOND CLAIM FOR RELIEF
LABOR LAW UNPAID OVERTIME WAGES

30. Plaintiffs allege and incorporate by reference all allegations in all preceding
paragraphs.

31. Defendants employed Plaintiff for workweeks longer than forty (40) hours and
failed to compensate the Plaintiff for hours worked in excess of forty (40) hours per week, at a rate
of at least one and one-half times the regular hourly rate, in violation of New York Labor Law.

32. By Defendants’ failure to pay Plaintiffs overtime wages for hours worked in excess
of 40 hours per week, Defendants violated the New York Labor Law Article 19, §650 et seq., and
the supporting Department of Labor Regulations, including 12 N.Y.C.R.R. Part 142.

33. Defendants’ violations of the New York Labor Law as described in this Complaint
have been willful and intentional.

34, Due to Defendants’ violations of the New York Labor Law, Plaintiff is entitled to
recover from Defendants unpaid overtime wages, liquidated damages, reasonable attorneys’ fees
and costs of the action, and pre-judgment and post-judgment interest.

THIRD CLAIM FOR RELIEF
VIOLATION OF NYLL § 195(1)

35. Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

 
Case 2:18-cv-06125-AYS Document1 Filed 11/01/18 Page 7 of 9 PagelD #: 7

36. Defendants failed to provide Plaintiff with a written notice upon hire regarding his
rate of pay; the basis of the rate of pay; the employee’s regular pay day; the name, address and
telephone number of the employer; and other information required by Labor Law §195(1). Due
to Defendant’s failure to provide Plaintiff with the notice required by Section 195 of the Labor
Law, Plaintiff is entitled to damages.

FOURTH CLAIM FOR RELIEF
VIOLATION OF NYLL § 195(3)

Sh Plaintiff alleges and incorporates by reference all allegations in all preceding
paragraphs.

38. Defendants failed to provide Plaintiff with a statement of wages each pay period
setting forth the regular rate of pay, overtime rate of pay, number of hours worked and other
information required by Section 195 of the Labor Law. Due to Defendant’s failure to provide

Plaintiff with the wage statement required by Section 195 of the Labor Law, Plaintiff is entitled to

 

 

damages.
FIFTH CLAIM FOR RELIEF
VIOLATION OF NYLL § 215
39, Plaintiff alleges and incorporates by reference all allegations in all preceding
paragraphs.

40. Defendants unlawfully discharged Plaintiff in violation of NYLL § 215 because he
filed a complaint alleging that Defendants violated the New York Labor Law. Due to Defendants’
violation of NYLL § 215.

4]. Notice of this action shall be served upon the attorney general.

42. Defendants are liable to Plaintiff for lost wages, liquidated damages up to $20,000,

and reasonable attorneys’ fees and costs.

 
Case 2:18-cv-06125-AYS Document1 Filed 11/01/18 Page 8 of 9 PagelD #: 8

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief:

(1) Unpaid wages and an additional and equal amount as liquidated damages pursuant
to 29 U.S.C, §201 et seq. and the supporting United States Department of Labor regulations;

(ii) Issuance of a declaratory judgment that the practices complained of in this
Complaint are unlawful under Labor Law, Article 19, §650 et seq., and the supporting New York
State Department of Labor Regulations;

(iii) Unpaid wages pursuant to NYLL §650 et seq., and Department of Labor
Regulations, plus liquidated damages and pre- and post-Judgment interest;

(iv) Damages for violations of NYLL §§ 195 (1) and (3);

(v) Damages for violation of NYLL § 215;

(vi) All attorneys’ fees and costs incurred in prosecuting these claims; and

(vii) Such other relief as this Court deems just and proper.

Dated: Hauppauge, New York

November 1, 2018
LAW OFFICE OF PETER A. ROMERO PLLC

et.
By: be.

Peter A. Romero, Esq.

825 Veterans Highway, Suite B
Hauppauge, New York 11788
(631) 257-5588
Promero@RomeroLawN Y.com

 

Attorney for Plaintiffs

 
Case 2:18-cv-06125-AYS Document1 Filed 11/01/18 Page 9 of 9 PagelD #: 9

CONSENT TO SUE
By my signature below, I hereby authorize the filing and prosecution of claims in my name
and on my behalf against Caribbean Clear to recover unpaid overtime wages owed for weeks in
which I worked more than forty (40) hours pursuant to the federal Fair Labor Standards Act of
1938, as amended 29 U.S.C. §201 et seq. I consent to being named as the representative plaintiff
in this action to make decisions on behalf of all other plaintiffs concerning this action. I hereby
authorize the Law Office of Peter A. Romero to represent me in this case. This document has been

eye in my native language of Spanish.

 

 

/ A fi~ ole
Augusto J avier Rojas Date
a

—

Pie

 
